Citation Nr: 0421288	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reveals that the veteran requested 
entitlement to service connection for a right hip disability 
as secondary to a right knee disability.  He was originally 
granted service connection for the residuals of a torn 
meniscus in the right knee upon discharge from service in 
1972 and is currently service-connected for post-operative 
residuals of right knee arthrotomies with traumatic 
arthritis.

The veteran developed avascular necrosis in the right hip and 
underwent right hip hemiarthroplasty in October 1995.  A 
total hip replacement was required in August 1997.  
Unfortunately, the treatment records do not reflect the 
etiology of the original right hip disability.

The veteran underwent VA examination in March 2003 and the 
examiner reviewed the treatment records and examined the 
veteran.  He opined that the veteran's right hip avascular 
necrosis was not secondary to left hip surgery and that his 
current right hip pain was not a result of the right knee 
disability.  An opinion, however, was not rendered with 
respect to the etiology of the original right hip disability 
and/or whether it was proximately due to or the result of the 
veteran's service-connected right knee disability.  As such, 
this matter must be remanded for additional development.

The veteran is hereby notified that, if an examination is 
scheduled, it is his responsibility to report for a scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The veteran's claims folder should be 
returned to the orthopedic specialist who 
examined the veteran in March 2003, and 
the examiner should be requested to 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the original right hip disability 
experienced by the veteran prior to 
surgical intervention and/or any 
diagnosed right hip disorder is 
proximately due to or the result of 
service-connected right knee disability 
(postoperative residuals of arthrotomies 
of the right knee with traumatic 
arthritis and total knee replacement).  
If the examiner determines that a 
physical examination is required, or if 
the examiner is not available, the RO 
should schedule an examination to obtain 
the opinion requested.  All opinions 
expressed must be supported by a complete 
rationale.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




